Citation Nr: 1610301	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-24 355	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to March 9, 1998, for a grant of service connection for a psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case has a long and complicated procedural history.  The Veteran was initially denied service connection in a Board decision issued in March 1977.  In March 2004, the Board issued a decision and remand in which it reopened the previously denied and now final claim based on the existence of new and material evidence, and remanded the issue of service connection for further development.  The case was returned to the Board in July 2009, at which time it denied service connection for schizophrenia.  The Veteran appealed that decision to the Court and in September 2010, a Joint Motion for Remand was granted by the Court of Appeals for Veterans Claims (Court), vacating the July 2009 decision and ordering further consideration.  In November 2011, the Board issued a new decision in which it granted service connection for schizophrenia.  In March 2012, the RO issued a rating decision in compliance with that Board decision and an assigned an effective date of March 9, 1998.  That effective date is now at issue in the below decision.  


FINDINGS OF FACT

1. Service connection was denied for a psychiatric disorder in a decision issued by the Board in March 1977.

2. On November 26, 1979, the Veteran submitted a claim seeking service connection for a psychiatric disorder; the RO notified the Veteran on January 28, 1980, that the nature of the claim was one to reopen based on new and material evidence, but never took action to adjudicate that claim.  

CONCLUSION OF LAW

The criteria for an effective date of November 26, 1979, for the grant of entitlement to service connection for schizophrenia have been met.  U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.302 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for schizophrenia was granted in March 2012 and a disability rating and effective date were assigned.  As the current matter, namely, the effective date for the grant of service connection, stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records and opinions, initial claim, statements submitted by the Veteran in support of his claim, prior rating decisions, Prior Board decisions, correspondence from the RO, and lay statements from the Veteran and his representative.  Neither the Veteran, nor his representative has indicated that any further evidence is outstanding and the Board is aware of none.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Earlier Effective Date

In its March 2004 rating decision, the Board found new and material evidence had been submitted sufficient to reopen a previous denial of service connection for a psychiatric disorder issued by the Board in March 1977.  In November 2011, the Board issued a new decision in which it granted service connection for schizophrenia and March 2012 the RO issued a rating decision which assigned an effective date of March 9, 1998.  The Veteran now seeks an effective date of November 26, 1979, for that grant.  

Except as otherwise provided, the effective date of a grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date the entitlement arose, or the date of the claim, whichever is later.  For practical purposes, in the case of a claim to reopen a previously denied and now final claim, the date is usually the date the claim to reopen is received by the RO.  38 C.F.R. § 3.400 (2015).  

At the outset, the Board recognizes that the Veteran's acquired psychiatric disorder has been described differently over time.  At various periods between 1969 and 1977, his claim was referred to as one for a "nervous condition," "nerves," "schizophrenia," and a "psychiatric disorder."  In its November 2011 decision granting service connection for schizophrenia, the Board recognized that the claim for a psychiatric disorder broadly encompassed all psychiatric disorders evident in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

As discussed above, in March 1977, the Board issued a decision in which it denied service connection for a psychiatric disorder.  That decision became final on the date it was issued.  

On March 9, 1998, the Veteran submitted a medical report regarding his treatment for schizophrenia to the RO.  After clarification, the Veteran stated that his intent in sending that evidence was to claim service connection for a psychiatric condition.  The RO accepted that submission as an informal claim and in its March 2012 rating decision used that submission to assign an effective date for the grant of service connection.  

However, the Board notes that on November 26, 1979, the Veteran submitted a statement to the RO explicitly requesting service connection for, among other things, a nervous condition.  On January 28, 1980, the Veteran was sent a letter in which it stated that "[o]ur records show that your stomach and nervous conditions are not service connected.  In order to reopen your claim for service connection for these conditions, you must submit new and material evidence showing that these disabilities were incurred in or aggravated by military service."  While this letter appears to notify the Veteran of the type of evidence necessary to reopen his claim, the RO never issued a decision officially declining to reopen the claim, and thus, the Veteran never had a chance to advance an appeal of that decision until after he had submitted new evidence in 1998 and the RO adjudicated the claim to reopen at that time.  

When a formal claim has been filed and adjudicated, an informal request to reopen the previously denied claim will be accepted as a claim.  38 C.F.R. § 3.155(c) (2015).  Such an informal request must be in writing and must show an intent to apply for the benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  

In light of this, because the November 1979 statement clearly showed intend to apply for service connection for a nervous condition, a term used to describe the Veteran's various claimed psychiatric disorders through that period, and because the RO took no action to adjudicate that that claim to reopen until after the Veteran submitted new evidence in March 1998, the Board finds that the Veteran's claim to reopen based on new and material evidence, in fact, was filed on November 26, 1979.  Thus, the Veteran is entitled to service connection from that date.  


ORDER

Entitlement to an effective date of November 26, 1979, for the award of service connection for schizophrenia is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


